Dowling, J.
(dissenting): I dissent from the affirmance of the judgment upon the ground that the plaintiff did not rely upon the admission of the defendant’s answer as to his duty of keeping the ramp in repair,. but introduced the license in evidence, and that from said license, as matter of law, the defendant was not charged with the duty of keeping in condition the ramp or approach; upon the further ground that it was error, in the then condition of the proof, to refuse the motion to conform the pleadings to the proof at the close of the defendant’s case; and upon the ground that it was prejudicial error to decline the request of the defendant’s counsel to charge that the same degree and measure of care in the maintenance of the runway was required of the defendant as would be required of a municipality in its maintenance of highways. For these reasons I am in favor of a reversal and a new trial. Clarke, P. J., concurred.